Exhibit 10.4

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of October 19, 2015

Among

NN, INC.,

the Guarantors party hereto

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Representative of the Initial Purchasers

10.25% Senior Notes due 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Definitions      1    2.    Exchange Offer      4    3.
   Shelf Registration      8    4.    Additional Interest      9    5.   
Registration Procedures      10    6.    Registration Expenses      17    7.   
Indemnification and Contribution      18    8.    Rules 144 and 144A      21   
9.    Underwritten Registrations      22    10.    Miscellaneous      22   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of October 19,
2015, among NN, INC., a Delaware corporation (the “Company”), the guarantors
listed on the signature pages hereto (collectively, the “NN Guarantors”) and
SunTrust Robinson Humphrey, Inc., as representative (the “Representative”) of
the several initial purchasers named on Schedule A to the Purchase Agreement (as
defined below) (collectively, the “Initial Purchasers”).

Upon consummation of the Acquisition (as defined in the Purchase Agreement),
Precision Engineered Products Holdings, Inc. and each of its subsidiaries that
join the Purchase Agreement pursuant to the Purchase Agreement Joinder (as
defined in the Purchase Agreement) (collectively, the “PEP Guarantors”) shall
enter into a joinder agreement substantially in the form attached hereto as
Exhibit A (the “Registration Rights Joinder”) under which each of the PEP
Guarantors shall become party to this Agreement. Prior to the execution and
delivery of the Registration Rights Joinder, the term “Guarantors” shall mean
the NN Guarantors, and upon due execution and delivery of the Registration
Rights Joinder, the NN Guarantors and the PEP Guarantors are herein collectively
referred to as the “Guarantors.” Prior to the execution and delivery of the
Registration Rights Joinder, the term “Guarantees” shall mean the guarantees of
the Notes by the NN Guarantors, and upon due execution and delivery of the
Registration Rights Joinder, the guarantees of the Notes by the NN Guarantors
and the PEP Guarantors are herein collectively referred to as the “Guarantees.”

This Agreement is entered into in connection with the Purchase Agreement by and
among the Company, the NN Guarantors and the Representative, dated as of
October 16, 2015 (the “Purchase Agreement”), which provides for, among other
things, the sale by the Company to the Initial Purchasers of $300,000,000
aggregate principal amount of the Company’s 10.25% Senior Notes due 2020 (the
“Notes”). The Notes are issued under an indenture, dated as of October 19, 2015
(as amended or supplemented from time to time, the “Indenture”), between the
Company, the NN Guarantors and U.S. Bank National Association, as Trustee (as
defined below). Pursuant to the Purchase Agreement and the Indenture, each
Guarantor is required to unconditionally guarantee, on a senior unsecured basis,
the Company’s obligations under the Notes and the Indenture. The Notes and the
Guarantees are collectively referred to as the “Securities”. In order to induce
the Representative to enter into the Purchase Agreement, the Company has agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Initial Purchasers and, except as otherwise set forth herein, any
subsequent Holder (as defined below) or Holders of the Securities. The execution
and delivery of this Agreement is a condition to the Initial Purchasers’
obligation to purchase the Securities under the Purchase Agreement.

The parties hereby agree as follows:

 

  1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Additional Interest: See Section 4(a) hereof.

Advice: See the last paragraph of Section 5 hereof.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2(b) hereof.



--------------------------------------------------------------------------------

Application: See Section 7(a) hereof.

Business Day: See the meaning ascribed to such term in Rule 14d-1 under the
Exchange Act.

Company: See the introductory paragraphs hereto.

Effectiveness Date: With respect to (i) the Exchange Offer Registration
Statement, the 300th day after the Issue Date and (ii) any Shelf Registration
Statement, the later of (x) the 300th day after the Issue Date and (y) the 90th
day following the date such Shelf Registration Statement was filed; provided,
however, that if the Effectiveness Date would otherwise fall on a day that is
not a Business Day, then the Effectiveness Date shall be the next succeeding
Business Day.

Effectiveness Period: See Section 3(a) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: See Section 2(a) hereof.

Exchange Offer: See Section 2(a) hereof.

Exchange Offer Registration Statement: See Section 2(a) hereof.

Exchange Securities: See Section 2(a) hereof.

FINRA: Financial Industry Regulatory Authority, Inc.

Guarantees: See the introductory paragraphs hereto.

Guarantors: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indenture: See the introductory paragraphs hereto.

Information: See Section 5(o) hereof.

Information Deadline: See Section 3(d) hereof.

Initial Purchasers: See the introductory paragraphs hereto.

Initial Shelf Registration: See Section 3(a) hereof.

Inspectors: See Section 5(o) hereof.

Issue Date: October 19, 2015, the date of original issuance of the Securities.

NN Guarantors: See the introductory paragraphs hereto.

Notes: See the introductory paragraphs hereto.

 

-2-



--------------------------------------------------------------------------------

Participant: See Section 7(a) hereof.

Participating Broker-Dealer: See Section 2(b) hereof.

PEP Guarantor: See the introductory paragraphs hereto.

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

Private Exchange: See Section 2(b) hereof.

Private Exchange Securities: See Section 2(b) hereof.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A or 430C under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraphs hereof.

Records: See Section 5(o) hereof.

Registrable Securities: Each Security upon its original issuance and at all
times subsequent thereto, each Exchange Security as to which Section 2(c)(iv)
hereof is applicable upon original issuance and at all times subsequent thereto,
each Private Exchange Note upon original issuance thereof and at all times
subsequent thereto, and, in each case, the related Guarantees, until, in each
case, the earliest to occur of (i) a Registration Statement (other than, with
respect to any Exchange Securities as to which Section 2(c)(iv) hereof is
applicable, the Exchange Offer Registration Statement) covering such Security,
Exchange Security or Private Exchange Note (and the related Guarantees) has been
declared effective by the SEC and such Security, Exchange Note or Private
Exchange Security (and the related Guarantees), as the case may be, has been
disposed of in accordance with such effective Registration Statement, (ii) such
Security has been exchanged pursuant to the Exchange Offer for an Exchange
Security or Exchange Securities that may be resold without restriction under
state and federal securities laws, (iii) such Security, Exchange Security or
Private Exchange Note (and the related Guarantees), as the case may be, ceases
to be outstanding for purposes of the Indenture or any indenture (if different)
governing the Exchange Securities and Private Exchange Securities, as
applicable, or (iv) the later of (x) the date which is two years after the date
the Securities were originally issued and (y) the date upon which such Security,
Exchange Security or Private Exchange Note has been resold in compliance with
Rule 144, provided that such Security, Exchange Security or Private Exchange
Note, as the case may be, does not bear any restrictive legend relating to the
Securities Act and does not bear a restricted CUSIP number.

Registration Rights Joinder: See the introductory paragraphs hereto.

Registration Statement: Any registration statement of the Company that covers
any of the Securities, the Exchange Securities or the Private Exchange
Securities filed with the SEC under the Securities Act, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

-3-



--------------------------------------------------------------------------------

Regulatory Requirements: See the last paragraph of this Section 1.

Representative: See the first introductory paragraph hereto.

Rule 144: Rule 144 under the Securities Act.

Rule 144A: Rule 144A under the Securities Act.

Rule 405: Rule 405 under the Securities Act.

Rule 415: Rule 415 under the Securities Act.

Rule 424: Rule 424 under the Securities Act.

SEC: The U.S. Securities and Exchange Commission.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereof.

Shelf Registration: The Initial Shelf Registration and any Subsequent Shelf
Registration.

Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.

Shelf Suspension Period: See Section 3(a) hereof.

Subsequent Shelf Registration: See Section 3(b) hereof.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Securities and Private Exchange Securities (and
the related Guarantees).

Underwritten Offering or Underwritten Registration: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.

 

  2. Exchange Offer

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, each of the Company and the Guarantors
shall use its commercially reasonable efforts to file with the SEC a
Registration Statement (the “Exchange Offer Registration Statement”) on an
appropriate registration form with respect to a registered offer (the “Exchange
Offer”) to

 

-4-



--------------------------------------------------------------------------------

exchange any and all of the Registrable Securities for a like aggregate
principal amount of debt securities of the Company (the “Exchange Notes”),
guaranteed, to the extent applicable, on a senior unsecured basis by the
Guarantors (the “New Guarantees” and, together with the Exchange Notes, the
“Exchange Securities”), that are identical in all material respects to the
Notes, except that (i) the Exchange Notes shall contain no restrictive legend
thereon and (ii) interest thereon shall accrue from the last date on which
interest was paid on the Notes or if no such interest has been paid, from the
Issue Date, and which are entitled to the benefits of the Indenture or a trust
indenture which is identical in all material respects to the Indenture (other
than such changes to the Indenture or any such identical trust indenture as are
necessary to comply with the TIA) and which, in either case, conforms to the
requirements necessary for qualification under the TIA. The Exchange Offer shall
comply with all applicable tender offer rules and regulations under the Exchange
Act and other applicable laws. Each of the Company and the Guarantors shall
(x) use its commercially reasonable efforts to cause the Exchange Offer
Registration Statement to be declared effective under the Securities Act on or
before the Effectiveness Date; (y) keep the Exchange Offer open for at least 30
days (or longer if required by applicable law) after the date that notice of the
Exchange Offer is mailed to Holders; and (z) consummate the Exchange Offer on or
prior to the 330th day following the Issue Date.

Each Holder (including, without limitation, each Participating Broker-Dealer),
as a condition to participate in the Exchange Offer, will be required to
represent to the Company in writing (which may be contained in the applicable
letter of transmittal) that: (i) any Exchange Securities acquired in exchange
for Registrable Securities tendered are being acquired in the ordinary course of
business of the Person receiving such Exchange Securities, whether or not such
recipient is such Holder itself; (ii) at the time of the commencement or
consummation of the Exchange Offer neither such Holder nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Securities from
such Holder has an arrangement or understanding with any Person to participate
in the “distribution” (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act; (iii) neither
the Holder nor, to the actual knowledge of such Holder, any other Person
receiving Exchange Securities from such Holder is an “affiliate” (as defined in
Rule 405) of the Company or, if it is an affiliate of the Company, it will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable and will provide information to be
included in the Shelf Registration Statement in accordance with Section 5 hereof
in order to have their Notes included in the Shelf Registration Statement and
benefit from the provisions regarding Additional Interest in Section 4 hereof;
(iv) neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder is engaging in or intends
to engage in a distribution of the Exchange Securities; (v) if such Holder is
not a Participating Broker-Dealer, that it is not engaged in, and does not
intend to engage in, the distribution of the Securities; (vi) if such Holder is
a Participating Broker-Dealer, such Holder has acquired the Registrable
Securities as a result of market-making activities or other trading activities
and that it will comply with the applicable provisions of the Securities Act
(including, but not limited to, the prospectus delivery requirements thereunder)
in connection with any resale of the Exchange Securities; and (vii) such Holder
is not acting on behalf of any Person who could not truthfully make the
foregoing representations.

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Securities that are Private Exchange Securities,
Exchange Securities as to which Section 2(c)(iv) hereof is applicable and
Exchange Securities held by Participating Broker-Dealers, and the Company shall
have no further obligation to register Registrable Securities (other than
Private Exchange Securities and Exchange Securities as to which Section 2(c)(iv)
hereof applies) pursuant to Section 3 hereof.

No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement.

 

-5-



--------------------------------------------------------------------------------

(b) The Company shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any broker-dealer that is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Securities received by such broker-dealer in the Exchange Offer (a
“Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the SEC or such positions or policies
represent the prevailing views of the staff of the SEC. Such “Plan of
Distribution” section shall also expressly permit, to the extent permitted by
applicable policies and regulations of the SEC, the use of the Prospectus by all
Persons subject to the prospectus delivery requirements of the Securities Act,
including, to the extent permitted by applicable policies and regulations of the
SEC, all Participating Broker-Dealers, and include a statement describing the
means by which Participating Broker-Dealers may resell the Exchange Securities
in compliance with the Securities Act.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein in order to permit such Prospectus to be lawfully
delivered by all Persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as is necessary to comply with applicable
law in connection with any resale of the Exchange Securities; provided, however,
that such period shall not be required to exceed 90 days or such longer period
if extended pursuant to the last paragraph of Section 5 hereof (the “Applicable
Period”).

If, upon consummation of the Exchange Offer, the Initial Purchasers hold any
Securities acquired by them that have the status of an unsold allotment in the
initial distribution, the Company, upon the request of the Initial Purchasers,
shall simultaneously with the delivery of the Exchange Securities issue and
deliver to the Initial Purchasers, in exchange (the “Private Exchange”) for such
Notes held by any such Holder, a like principal amount of notes (the “Private
Exchange Securities”) of the Company, unconditionally guaranteed by the
Guarantors on a senior unsecured basis, that are identical in all material
respects to the Exchange Securities except for the existence of restrictions on
transfer thereof under the Securities Act and securities laws of the several
states of the United States. The Private Exchange Securities shall be issued
pursuant to the same indenture as the Exchange Securities and bear the same
CUSIP number as the Exchange Securities if permitted by the CUSIP Service
Bureau.

In connection with the Exchange Offer, the Company shall:

(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(2) use its commercially reasonable efforts to keep the Exchange Offer open for
not less than 30 days after the date that notice of the Exchange Offer is mailed
to Holders (or longer if required by applicable law);

(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, the City of New York;

(4) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer remains open; and

 

-6-



--------------------------------------------------------------------------------

(5) otherwise comply in all material respects with all applicable laws, rules
and regulations.

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Company shall:

(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer and the Private Exchange, if
any;

(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Registrable Securities, Exchange Securities or Private Exchange Securities, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange; provided that, in the case of any Notes held in global
form by a depositary, authentication and delivery to such depositary of one or
more replacement Notes in global form in an equivalent principal amount thereto
for the account of such Holders in accordance with the Indenture shall satisfy
such authentication and delivery requirement.

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable law or any applicable interpretation of
the staff of the SEC; (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Company to proceed with the Exchange Offer or the
Private Exchange, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Company; and (iii) all
governmental approvals shall have been obtained, which approvals the Company
deems necessary for the consummation of the Exchange Offer or Private Exchange.

The Exchange Notes and the Private Exchange Notes (and related guarantees) shall
be issued under (i) the Indenture or (ii) an indenture identical in all material
respects to the Indenture and which, in either case, conforms to the
requirements necessary for qualification under the TIA or is exempt from such
qualification and shall provide that the Exchange Securities shall not be
subject to the transfer restrictions set forth in the Indenture. The Indenture
or such indenture shall provide that the Exchange Notes, the Private Exchange
Notes and the Notes shall vote and consent together on all matters as one class
and that none of the Exchange Notes, the Private Exchange Notes or the Notes
will have the right to vote or consent as a separate class on any matter.

(c) If, (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Company is not permitted to effect
the Exchange Offer, (ii) the Exchange Offer is not consummated within 330 days
of the Issue Date, (iii) any Holder of Private Exchange Securities so requests
in writing to the Company at any time after the consummation of the Exchange
Offer, or (iv) in the case of any Holder that participates in the Exchange
Offer, such Holder does not receive Exchange Securities on the date of the
exchange that may be sold without restriction under state and federal securities
laws (other than due solely to the status of such Holder as an affiliate of the
Company within the meaning of the Securities Act) and so notifies the Company
within 30 days after such Holder first becomes aware of such restrictions, in
the case of each of clauses (i) to and including (iv) of this sentence, then the
Company shall promptly deliver to the Holders and the Trustee written notice
thereof (the “Shelf Notice”) and shall file a Shelf Registration pursuant to
Section 3 hereof.

 

-7-



--------------------------------------------------------------------------------

  3. Shelf Registration

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Company shall use its commercially reasonable
efforts to file with the SEC a Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415 covering all of the Registrable
Securities (the “Initial Shelf Registration”). The Initial Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of such
Registrable Securities for resale by Holders in the manner or manners designated
by them (including, without limitation, one or more Underwritten Offerings). The
Company shall not permit any securities other than the Registrable Securities to
be included in the Initial Shelf Registration or any Subsequent Shelf
Registration.

The Company shall use its commercially reasonable efforts to cause the Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act until the earliest of (i) the date that is
two years from the Issue Date, (ii) such shorter period ending when all
Registrable Securities covered by the Initial Shelf Registration have been sold
in the manner set forth and as contemplated in the Initial Shelf Registration
or, if applicable, a Subsequent Shelf Registration or (iii) the date upon which
all Registrable Securities have been sold (the “Effectiveness Period”);
provided, however, that the Effectiveness Period in respect of the Initial Shelf
Registration shall be extended to the extent required to permit dealers to
comply with the applicable prospectus delivery requirements of Rule 174 under
the Securities Act and as otherwise provided herein. Notwithstanding anything to
the contrary in this Agreement, at any time, the Company may delay the filing of
any Initial Shelf Registration Statement or delay or suspend the effectiveness
thereof, for a reasonable period of time, but not in excess of an aggregate of
60 days in any calendar year (each, a “Shelf Suspension Period”), if the Board
of Directors of the Company determines reasonably and in good faith that (a) the
filing of any such Initial Shelf Registration Statement or the continuing
effectiveness thereof would require the disclosure of material non-public
information that, in the reasonable judgment of the Board of Directors of the
Company, would be detrimental to the Company if so disclosed or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction or (b) such action is required by applicable law. If,
following any such sixty (60) day period, Holders desire to exercise the
registration right pursuant to Section 3.1(a), Holders shall resubmit a written
request for registration to the Company pursuant to Section 3.1(a).

(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the Securities registered thereunder), the Company shall,
subject to the last sentence of Section (3)(a) above, use its commercially
reasonable efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration Statement in a manner to obtain
the withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Securities covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”). If a Subsequent Shelf Registration is filed, the Company
shall, subject to the last sentence of Section (3)(a) above, use its
commercially reasonable efforts to cause the Subsequent Shelf Registration to be
declared effective under the Securities Act as soon as practicable after such
filing and to keep such Subsequent Shelf Registration continuously effective for
a period equal to the number of days in the Effectiveness Period less the
aggregate number of days during which

 

-8-



--------------------------------------------------------------------------------

the Initial Shelf Registration or any Subsequent Shelf Registration was
previously effective. As used herein the term “Shelf Registration Statement”
means the Initial Shelf Registration and any Subsequent Shelf Registration.

(c) Supplements and Amendments. The Company shall promptly supplement and amend
any Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of a
majority in aggregate principal amount of the Registrable Securities (or their
counsel) covered by such Registration Statement with respect to the information
included therein with respect to one or more of such Holders, or by any
underwriter of such Registrable Securities with respect to the information
included therein with respect to such underwriter.

(d) Provision of Information. Not less than 25 days prior to the filing of any
Shelf Registration Statement pursuant to this Agreement with the SEC, the
Company shall make written request of the Holders of Registrable Securities to
provide such information as the Company and the Trustee may request relating to
Holders that would be required by the SEC to have such Holder’s Registrable
Securities be included in such Shelf Registration Statement or Prospectus
included therein. No Holder of Registrable Securities shall be entitled to
include any of its Registrable Securities in any Shelf Registration Statement
pursuant to this Agreement unless such Holder furnishes to the Company and the
Trustee in writing, within 20 days (the “Information Deadline”) after receipt of
a written request therefor, such information as the Company and the Trustee may
request relating to Holders that would be required by the SEC to have such
Holder’s Entitled Securities be included in such Shelf Registration Statement or
Prospectus included therein, and no such Holder shall be entitled to benefit
from the provisions regarding Additional Interest pursuant to Section 4 hereof
during the period from the Information Deadline to the date on which such Holder
has provided such required information.

 

  4. Additional Interest

(a) The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees to pay, as
liquidated damages, additional cash interest on the Notes (“Additional
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

(i) if (A) neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration is declared effective by the SEC on or prior to the
Effectiveness Date applicable thereto or (B) notwithstanding that the Company
has consummated or will consummate the Exchange Offer, the Company is required
to file a Shelf Registration and such Shelf Registration is not declared
effective by the SEC on or prior to the Effectiveness Date applicable to such
Shelf Registration, then, commencing on the day after such Effectiveness Date,
Additional Interest shall accrue on the principal amount of the Notes at a rate
of 0.25% per annum of the principal amount of such Notes for the first 90 days
immediately following the day after such Effectiveness Date, and such Additional
Interest rate shall increase by an additional 0.25% per annum of the principal
amount of such Notes at the beginning of each subsequent 90-day period; or

(ii) if (A) the Company has not exchanged Exchange Notes for all Notes validly
tendered in accordance with the terms of the Exchange Offer on or prior to the
330th day after the Issue Date or (B) if applicable, a Shelf Registration has
been declared effective and such Shelf Registration ceases to be effective at
any time during the Effectiveness Period, then Additional

 

-9-



--------------------------------------------------------------------------------

Interest shall accrue on the principal amount of the Notes at a rate of
0.25% per annum of the principal amount of such Notes for the first 90 days
commencing on (x) the day after such required exchange, in the case of
(A) above, or (y) the day such Shelf Registration ceases to be effective in the
case of (B) above, and such Additional Interest rate shall increase by an
additional 0.25% per annum of the principal amount of such Notes at the
beginning of each such subsequent 90-day period;

provided, however, that the Additional Interest rate on the Notes may not accrue
under more than one of the foregoing clauses (i) - (ii) at any one time and at
no time shall the aggregate amount of Additional Interest accruing exceed in the
aggregate 1.0% per annum of the principal amount of such Notes; provided,
further, however, that (1) upon the effectiveness of the Exchange Offer
Registration Statement or the applicable Shelf Registration Statement as
required hereunder (in the case of clause (i) of this Section 4), or (2) upon
the exchange of the Exchange Notes for all Notes tendered (in the case of clause
(ii)(A) of this Section 4), or upon the effectiveness of the applicable Shelf
Registration Statement which had ceased to remain effective (in the case of
(ii)(B) of this Section 4), Additional Interest on the Notes in respect of which
such events relate as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue. Notwithstanding any other
provision of this Section 4, the Company shall not be obligated to pay
Additional Interest provided in Sections 4(a)(i)(B) or 4(a)(ii)(B) during a
Shelf Suspension Period permitted by Section 3(a) hereof.

(b) The Company shall notify the Trustee within three (3) Business Days after
each and every date on which an event occurs in respect of which Additional
Interest is required to be paid. Any amounts of Additional Interest due pursuant
to (a)(i) or (a)(ii) of this Section 4 will be payable in cash semiannually on
each May 1 and November 1 (to the Holders of record on the April 15 and
October 15 immediately preceding such dates), commencing with the first such
semi-annual date occurring after any such Additional Interest commences to
accrue. The amount of Additional Interest will be determined by multiplying the
applicable Additional Interest rate by the principal amount of the Registrable
Securities, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.

 

  5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Company shall effect such registration to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Company hereunder, the Company shall:

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements as prescribed by Sections 2 or 3 hereof, and use its commercially
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided, however, that if (1) such
filing is pursuant to Section 3 hereof or (2) a Prospectus contained in the
Exchange Offer Registration Statement filed pursuant to Section 2 hereof is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period
relating thereto from whom the Company has received prior written notice that it
will be a Participating Broker-Dealer in the Exchange Offer, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Company shall furnish to and afford the Holders of the Registrable
Securities to be registered pursuant to such Registration Statement (with
respect to a Registration Statement filed pursuant to Section 3 hereof) or each
such Participating Broker-Dealer (with respect to any such

 

-10-



--------------------------------------------------------------------------------

Registration Statement), as the case may be, their counsel and the managing
underwriters, if any, a reasonable opportunity to review copies of all such
documents (including copies of any documents to be incorporated by reference
therein and all exhibits thereto) proposed to be filed (in each case at least
five Business Days prior to such filing). The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Holders must provide information for the inclusion therein
without the Holders being afforded an opportunity to review such documentation
if the Holders of a majority in aggregate principal amount of the Registrable
Securities covered by such Registration Statement, their counsel, or the
managing underwriters, if any, shall reasonably object on a timely basis.

(b) Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration Statement or Exchange Offer
Registration Statement, as the case may be, as may be necessary to keep such
Registration Statement continuously effective for the Effectiveness Period, the
Applicable Period or until consummation of the Exchange Offer, as the case may
be; cause the related Prospectus to be supplemented by any Prospectus supplement
required by applicable law, and as so supplemented to be filed pursuant to
Rule 424; and comply with the provisions of the Securities Act and the Exchange
Act applicable to it with respect to the disposition of all securities covered
by such Registration Statement as so amended or in such Prospectus as so
supplemented and with respect to the subsequent resale of any securities being
sold by any Participating Broker-Dealer covered by any such Prospectus. The
Company shall be deemed not to have used its commercially reasonable efforts to
keep a Registration Statement effective if the Company voluntarily takes any
action that is reasonably expected to result in selling Holders of the
Registrable Securities covered thereby or Participating Broker-Dealers seeking
to sell Exchange Notes not being able to sell such Registrable Securities or
such Exchange Securities during that period unless such action is required by
applicable law, rule or regulation or permitted by this Agreement.

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period relating thereto from whom the Company has received written
notice that it will be a Participating Broker-Dealer in the Exchange Offer,
notify the selling Holders of Registrable Securities (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, their counsel (if such information is received by the
Company in writing prior to notice being given by the Company) and the managing
underwriters, if any, promptly (but in any event within three Business Days),
and confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective under the Securities Act (including in such notice a written statement
that any Holder may, upon request, obtain, without charge, one conformed copy of
such Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Securities by Participating
Broker-Dealers the representations and warranties of the Company contained in
any agreement (including any underwriting agreement) contemplated by
Section 5(n) hereof cease to be true and correct, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of a Registration

 

-11-



--------------------------------------------------------------------------------

Statement or any of the Registrable Securities or the Exchange Securities to be
sold by any Participating Broker-Dealer for offer or sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (vi) of the Company’s reasonable determination that a post-effective
amendment to a Registration Statement would be appropriate.

(d) Use its commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Securities to be sold by any Participating Broker-Dealer, for sale in
any jurisdiction, and, if any such order is issued, to use its commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
practicable moment.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any), the Holders of a majority in aggregate principal amount of the Registrable
Securities being sold in connection with an Underwritten Offering or any
Participating Broker-Dealer, (i) as promptly as practicable incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters (if any), such Holders, any Participating
Broker-Dealer or counsel for any of them reasonably request in writing to be
included therein, (ii) make all required filings of such prospectus supplement
or such post-effective amendment as soon as practicable after the Company has
received notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment, and (iii) supplement or make amendments
to such Registration Statement, if required by the Securities Act.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Company, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or

 

-12-



--------------------------------------------------------------------------------

each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Company, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 5, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Registrable
Securities or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its commercially reasonable efforts to register or
qualify, and to cooperate with the selling Holders of Registrable Securities or
each such Participating Broker-Dealer, as the case may be, the managing
underwriter or underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Securities held by Participating Broker-Dealers or Registrable
Securities are offered other than through an Underwritten Offering, the Company
agrees to cause their counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Exchange Securities held by Participating Broker-Dealers or the Registrable
Securities covered by the applicable Registration Statement; provided, however,
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it is not then so qualified, (B) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or (C) subject itself to taxation in any such
jurisdiction where it is not then so subject.

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.

(j) Use its commercially reasonable efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other U.S. governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided, however, that the Company shall not be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in any such jurisdiction where it is not then so subject.

 

-13-



--------------------------------------------------------------------------------

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) hereof) file with the SEC, at the sole expense of the
Company, a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder (with respect to a Registration Statement filed pursuant
to Section 3 hereof) or to the purchasers of the Exchange Securities to whom
such Prospectus will be delivered by a Participating Broker-Dealer (with respect
to any such Registration Statement), any such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(l) Use its commercially reasonable efforts to cause the Registrable Securities
covered by a Registration Statement or the Exchange Securities, as the case may
be, to be rated with such appropriate rating agencies, if so requested in
writing by the Holders of a majority in aggregate principal amount of
Registrable Securities covered by such Registration Statement or the Exchange
Securities, as the case may be, or the managing underwriter or underwriters, if
any.

(m) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

(n) In connection with any Underwritten Offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement in form,
substance and scope as is customary in Underwritten Offerings of debt securities
similar to the Securities, and take all such other actions as are reasonably
requested in writing by the managing underwriter or underwriters in order to
expedite or facilitate the registration or the disposition of such Registrable
Securities and, in such connection, (i) make such representations and warranties
to, and covenants with, the underwriters with respect to the business of the
Company (including any acquired business, properties or entity, if applicable)
as then conducted, and the Registration Statement, Prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by the Company to
underwriters in Underwritten Offerings of debt securities similar to the
Securities, and confirm the same in writing if and when reasonably required;
(ii) obtain the written opinions of counsel to the Company, and written updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters, addressed to the underwriters covering the matters
customarily covered in opinions reasonably requested in Underwritten Offerings;
(iii) obtain “cold comfort” letters and updates thereof in form, scope and
substance reasonably satisfactory to the managing underwriter or underwriters
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of the Company, or
of any business acquired by the Company, for which financial statements and
financial data are, or are required to be, included or incorporated by reference
in the Registration Statement), addressed to each of the underwriters, such
letters to be in customary form and covering matters of the type customarily

 

-14-



--------------------------------------------------------------------------------

covered in “cold comfort” letters in connection with Underwritten Offerings of
debt securities similar to the Securities; and (iv) if an underwriting agreement
is entered into, the same shall contain indemnification provisions and
procedures no less favorable to the sellers and underwriters, if any, than those
set forth in Section 7 hereof (or such other less favorable provisions and
procedures as are reasonably acceptable to Holders of a majority in aggregate
principal amount of Registrable Securities covered by such Registration
Statement and the managing underwriter or underwriters or agents, if any). The
above shall be done at each closing under such underwriting agreement, or as and
to the extent required thereunder.

(o) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any Initial Purchaser, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, or underwriter (any such Initial Purchasers, Holders,
Participating Broker-Dealers, underwriters, attorneys, accountants or agents,
collectively, the “Inspectors”), upon written request, at the offices where
normally kept, during reasonable business hours, all pertinent financial and
other records, pertinent corporate documents and instruments of the Company and
subsidiaries of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and any of its subsidiaries to supply all information (“Information”) reasonably
requested in writing by any such Inspector in connection with such due diligence
responsibilities. Each Inspector shall agree in writing that it will keep the
Records and Information confidential and that it will not disclose any of the
Records or Information that the Company determines, in good faith, to be
confidential and notifies the Inspectors in writing are confidential unless
(i) the disclosure of such Records or Information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records or Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such Records or Information is necessary or advisable, in the opinion of
counsel for any Inspector, in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving such
Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Purchase Agreement, or any transactions contemplated hereby or
thereby or arising hereunder or thereunder, or (iv) the information in such
Records or Information has been made generally available to the public other
than by an Inspector or an “affiliate” (as defined in Rule 405) thereof;
provided, however, that prior notice shall be provided as soon as practicable to
the Company of the potential disclosure of any information by such Inspector
pursuant to clause (i), (ii) or (iii) of this Section 5(o) to permit the Company
to obtain a protective order (or waive the provisions of this Section 5(o)) and
that such Inspector shall take such actions as are reasonably necessary to
protect the confidentiality of such information (if practicable) to the extent
such action is otherwise not inconsistent with, an impairment of or in
derogation of the rights and interests of the Holder or any Inspector. Each
selling Holder of such Registrable Securities and each such Participating
Broker-Dealer will be required to agree, in writing, that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such is made generally available to the public. Each
Inspector, each selling Holder of such Entitled Securities and each such
Participating Broker-Dealer will be required to further agree that it will, upon
learning of the potential disclosure of such records, give notice to the Company

 

-15-



--------------------------------------------------------------------------------

and, to the extent practicable, use its commercially reasonable efforts to allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential at its expense.

(p) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and, unless exempt from qualification, cause the
Indenture or the trust indenture provided for in Section 2(a) hereof, as the
case may be, to be qualified under the TIA not later than the effective date of
the first Registration Statement relating to the Registrable Securities; and in
connection therewith, cooperate with the trustee under any such indenture and
the Holders of the Registrable Securities, to effect such changes (if any) to
such indenture as may be required for such indenture to be so qualified in
accordance with the terms of the TIA; and execute, and use its commercially
reasonable efforts to cause such trustee to execute, all documents as may be
required to effect such changes, and all other forms and documents required to
be filed with the SEC to enable such indenture to be so qualified in a timely
manner.

(q) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders with regard to any applicable
Registration Statement, a consolidated earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any fiscal quarter (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts Underwritten Offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover said 12-month periods.

(r) Upon consummation of the Exchange Offer or a Private Exchange, obtain an
opinion of counsel to the Company, in a form customary for underwritten
transactions, addressed to the Trustee for the benefit of all Holders of
Registrable Securities participating in the Exchange Offer or the Private
Exchange, as the case may be, that the Exchange Securities or Private Exchange
Securities (and the related Guarantees), as the case may be, and the related
indenture each constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
customary exceptions and qualifications. If the Exchange Offer or a Private
Exchange is to be consummated, upon delivery of the Registrable Securities by
Holders to the Company (or to such other Person as directed by the Company), in
exchange for the Exchange Securities or the Private Exchange Securities (and the
related Guarantees), as the case may be, the Company shall mark, or cause to be
marked, on such Registrable Securities that such Registrable Securities are
being cancelled in exchange for the Exchange Securities or the Private Exchange
Securities (and the related Guarantees), as the case may be; in no event shall
such Registrable Securities be marked as paid or otherwise satisfied.

(s) Cooperate with each seller of Registrable Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA.

(t) Use their respective commercially reasonable efforts to take all other steps
reasonably necessary to effect the registration of the Exchange Securities
and/or Registrable Securities covered by a Registration Statement contemplated
hereby.

 

-16-



--------------------------------------------------------------------------------

The Company may require each seller of Registrable Securities or Participating
Broker-Dealer as to which any registration is being effected to furnish to the
Company such information regarding such seller or Participating Broker-Dealer
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request. The Company may exclude from such registration
the Registrable Securities of any seller so long as such seller fails to furnish
such information within a reasonable time after receiving such request (which
time in no event shall exceed 30 days, subject to Section 3(d) hereof). Each
seller as to which any Shelf Registration is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such seller not
materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required. Any
exercise of the foregoing right by the Holder shall be in writing.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Securities
to be sold by such Participating Broker-Dealer, as the case may be, that, upon
actual receipt of any notice from the Company of the happening of any event of
the kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v), or 5(c)(vi) hereof,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus or Exchange
Securities to be sold by such Holder or Participating Broker-Dealer, as the case
may be, until such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 5(k)
hereof, or until it is advised in writing (such written advice from the Company,
the “Advice”) that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto. In the event that the
Company shall give any such notice, each of the Applicable Period and the
Effectiveness Period shall be extended by the number of days during such periods
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement or Exchange Securities to be sold by such Participating Broker-Dealer,
as the case may be, shall have received (x) the copies of the supplemented or
amended Prospectus contemplated by Section 5(k) hereof or (y) the Advice.

 

  6. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company, whether or not the
Exchange Offer Registration Statement or any Shelf Registration Statement is
filed or becomes effective or the Exchange Offer is consummated, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with FINRA in
connection with an Underwritten Offering and (B) fees and expenses of compliance
with state securities or Blue Sky laws (including, without limitation,
reasonable, pre-approved fees and disbursements of counsel (not to exceed
$10,000 in the aggregate) in connection with Blue Sky qualifications of the
Registrable Securities or Exchange Securities and determination of the
eligibility of the Registrable Securities or Exchange Securities for investment
under the laws of such jurisdictions (x) where the holders of Registrable
Securities are located, in the case of the Exchange Securities, or (y) as
provided in Section 5(h) hereof, in the case of Registrable Securities

 

-17-



--------------------------------------------------------------------------------

or Exchange Securities to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
expenses of printing prospectuses if the printing of prospectuses is requested
by the managing underwriter or underwriters, if any, by the Holders of a
majority in aggregate principal amount of the Registrable Securities included in
any Registration Statement or in respect of Registrable Securities or Exchange
Securities to be sold by any Participating Broker-Dealer during the Applicable
Period, as the case may be, (iii) fees and expenses of the Trustee, any exchange
agent and their respective counsel, (iv) fees and disbursements of counsel for
the Company and, in the case of a Shelf Registration, reasonable fees and
disbursements of one special counsel for all of the sellers of Registrable
Securities selected by the Holders of a majority in aggregate principal amount
of Registrable Securities covered by such Shelf Registration (exclusive any
counsel retained pursuant to Section 7 hereof), (v) fees and disbursements of
all independent certified public accountants referred to in Section 5(n)(iii)
hereof (including, without limitation, the expenses of any “cold comfort”
letters required by or incident to such performance), (vi) rating agency fees,
if any, associated with making the Registrable Securities or Exchange Securities
eligible for trading through the Depository Trust Company, (vii) Securities Act
liability insurance, if the Company desires such insurance, (viii) fees and
expenses of all other Persons retained by the Company, (ix) internal expenses of
the Company (including, without limitation, all salaries and expenses of
officers and employees of the Company performing legal or accounting duties),
(x) the expense of any annual audit of the Company, (xi) any fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange, and the obtaining of a rating of the securities, in
each case, if applicable, (xii) the expenses relating to printing, word
processing and distributing all Registration Statements, underwriting
agreements, indentures and any other documents necessary in order to comply with
this Agreement and (xiii) messenger, telephone and delivery expenses relating to
the offering incurred in connection with the performance of the Company’s
obligations hereunder (collectively, the “Registration Expenses”). The Company
shall, promptly after receipt of a request therefor, reimburse the Holders in
full for the full amount of any Registration Expenses actually incurred, assumed
or paid by the Holders (to extent any Holders incur, assume or pay any
Registration Expenses), to the extent evidence is provided therefor.

Other than as specifically provided for in the immediately preceding paragraph,
the holders of the Registrable Securities being registered shall pay all agency
fees and commissions and underwriting discounts and commissions attributable to
the sale of such Registrable Securities and the fees and disbursements of any
counsel (exclusive any counsel retained pursuant to Section 7 hereof) or other
advisors or experts retained by such holders (severally or jointly).

 

  7. Indemnification and Contribution.

(a) The Company and the Guarantors jointly and severally agree to indemnify and
hold harmless each Holder of Registrable Securities, each Participating
Broker-Dealer selling Exchange Securities during the Applicable Period, the
directors, officers, employees, Affiliates and agents of each such Holder or
Participating Broker-Dealer and each Person, if any, who controls any such
Holder or Participating Broker-Dealer or its affiliates within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (each, a “Participant”)
against any losses, claims, damages or liabilities, joint or several, to which
any Participant may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:

(i) any untrue statement or alleged untrue statement of any material fact made
by the Company contained in any application or any other document or any
amendment or supplement thereto executed by the Company based upon written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Notes under the securities or “Blue Sky” laws thereof or
filed with the SEC or any securities association or securities exchange (each,
an “Application”);

 

-18-



--------------------------------------------------------------------------------

(ii) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus; or

(iii) the omission or alleged omission to state, in any Registration Statement
(or any amendment thereto) or Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or any Application or any other document or any amendment
or supplement thereto, a material fact required to be stated therein or
necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Participant for any legal or other expenses
incurred by the Participant in connection with investigating, defending against
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action; provided, however, the Company will not be liable
in any such case to the extent that any such loss, claim, damage, or liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in any Registration Statement (or any
amendment thereto) or Prospectus (as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto) or any preliminary
prospectus or Application or any amendment or supplement thereto in reliance
upon and in conformity with written information relating to any Participant
furnished to the Company by or on behalf of such Participant specifically for
use therein. The indemnity provided for in this Section 7 will be in addition to
any liability that the Company may otherwise have to the indemnified parties.
The Company and the Guarantors shall not be liable under this Section 7 for any
settlement of any claim or action effected without their prior written consent,
which shall not be unreasonably withheld.

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Company, the Guarantors, their respective directors, their
respective officers and each person, if any, who controls the Company or its
affiliates within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Company, the Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, Prospectus or
Application, any amendment or supplement thereto, or any preliminary prospectus,
or (ii) the omission or the alleged omission to state therein a material fact
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Participant, furnished to
the Company by or on behalf of such Participant, specifically for use therein;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any reasonable legal or other expenses incurred by the
Company, the Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 7 will be in
addition to any liability that the Participants may otherwise have to the
indemnified parties. The Participants shall not be liable under this Section 7
for any settlement of any claim or action effected without their consent, which
shall not be unreasonably withheld. The Company and the Guarantors shall not,
without the prior written consent of such Participant, effect any settlement or
compromise of any pending or threatened proceeding in respect of which such
Participant is or could have been a party, or indemnity could have been sought
hereunder by such Participant, unless such settlement (A) includes an

 

-19-



--------------------------------------------------------------------------------

unconditional written release of such Participant, in form and substance
reasonably satisfactory to such Participant, from all liability on claims that
are the subject matter of such proceeding and (B) does not include any statement
as to an admission of fault, culpability or failure to act by or on behalf of
such Participant.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 7, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 7, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 7 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by Participants who sold a majority in
interest of the Registrable Securities and Exchange Securities sold by all such
Participants in the case of paragraph (a) of this Section 7 or the Company in
the case of paragraph (b) of this Section 7, representing the indemnified
parties under such paragraph (a) or paragraph (b), as the case may be, who are
parties to such action or actions) or (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party. All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 7, in
which case the indemnified party may effect such a settlement without such
consent.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in

 

-20-



--------------------------------------------------------------------------------

respect of any losses, claims, damages or liabilities (or actions in respect
thereof), each indemnifying party, in order to provide for just and equitable
contribution, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect (i) the
relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party on the other from the offering of the Securities or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions or alleged statements
or omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof). The relative benefits received by the Company and
the Guarantors on the one hand and such Participant on the other shall be deemed
to be in the same proportion as the total proceeds from the offering (before
deducting expenses) of the Securities received by the Company bear to the total
net profit received by such Participant in connection with the sale of the
Securities. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand, or the
Participants on the other, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The parties agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Participant shall be obligated to make contributions hereunder that in the
aggregate exceed the total net profit received by such Participant in connection
with the sale of the Securities, less the aggregate amount of any damages that
such Participant has otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact, and no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls a Participant within the meaning of Section 15 of the Act or Section 20
of the Exchange Act shall have the same rights to contribution as the
Participants, and each director of the Company and the Guarantors, each officer
of the Company and the Guarantors and each person, if any, who controls the
Company and the Guarantors within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company.

 

  8. Rules 144A

(a) Facilitation of Sales Pursuant to Rule 144A. The Company covenants and
agrees that it will use its commercially reasonable efforts to file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder in a timely manner in
accordance with the requirements of the Securities Act and the Exchange Act and,
if at any time the Company is not required to file such reports, the Company
will, upon the written request of any Holder or beneficial owner of Registrable
Securities, make available such information necessary to permit sales pursuant
to Rule 144A. The Company further covenants and agrees, for so long as any
Registrable Securities remain outstanding that it will take such further action
as any Holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144A unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act and reports filed thereunder satisfy the
information requirements of Rule 144A then in effect. Upon the request of any
Holder, the Company shall deliver to such Holder a written statement as to
whether it has complied with such information and requirements. The Company will
be deemed to have satisfied the foregoing requirements if the Company files such
reports required by the Indenture within the applicable time periods set forth
therein.

 

-21-



--------------------------------------------------------------------------------

(b) Availability of Rule 144A Not Excuse of Obligations Under Section 2 of This
Agreement. The fact that Holders of Registrable Securities may become eligible
to sell such Registrable Securities pursuant to Rule 144 shall not (1) cause
such Securities to cease to be Registrable Securities or (2) excuse the
Company’s obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration and Additional Interest.

 

  9. Underwritten Registrations

If any of the Registrable Securities covered by any Shelf Registration are to be
sold in an Underwritten Offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering; provided, however, that such investment
banker or investment bankers and manager or managers must be reasonably
acceptable to the Company.

No Holder of Registrable Securities may participate in any Underwritten
Registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

  10. Miscellaneous

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company has not as of the date hereof, and
the Company shall not after the date of this Agreement, enter into any agreement
with respect to any of its securities that is inconsistent with the rights
granted to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s other issued and outstanding
securities under any such agreements. The Company will not enter into any
agreement (other than this Agreement in respect of the Notes) with respect to
any of its securities which will grant to any Person piggy-back registration
rights with respect to any Registration Statement.

(c) Adjustments Affecting Registrable Securities. The Company shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Company, and (II) (A) in circumstances that would adversely
affect the Holders, the Holders of not less than a majority in aggregate
principal amount of the then outstanding Registrable Securities and (B) in
circumstances that would adversely affect the Participating Broker-Dealers, the
Participating Broker-Dealers holding not less than a majority in aggregate
principal amount of the Exchange Notes held by all Participating Broker-Dealers;

 

-22-



--------------------------------------------------------------------------------

provided, however, that Section 7 hereof and this Section 10(d) may not be
amended, modified or supplemented without the prior written consent of each
Holder and each Participating Broker-Dealer (including any person who was a
Holder or Participating Broker-Dealer of Registrable Securities or Exchange
Securities, as the case may be, disposed of pursuant to any Registration
Statement) affected by any such amendment, modification or supplement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of Holders of Registrable Securities not being
sold pursuant to such Registration Statement may be given by Holders of at least
a majority in aggregate principal amount of the Registrable Securities being
sold pursuant to such Registration Statement.

(e) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee hereunder)
provided for or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, next-day air courier or facsimile:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:

SunTrust Robinson Humphrey, Inc.

3333 Peachtree Road, 10th Floor

Atlanta, Georgia 30326

Telephone: (800) 685-4786

Email: STRHdocs@SunTrust.com

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile No.: (212) 269-5420

Attention: James J. Clark, Esq.

 

  (ii) if to the Initial Purchasers, at the address specified in
Section 10(e)(i);

 

  (iii) if to the Company, at the address as follows:

NN, Inc.

207 Mockingbird Lane

Johnson City, TN 37604

Facsimile No.: (423) 743-2670

Attention: James H. Dorton, Senior Vice President - Chief Financial Officer

 

-23-



--------------------------------------------------------------------------------

with a copy to:

NN, Inc.

207 Mockingbird Lane

Johnson City, TN 37604

Facsimile No.: (423) 434-8389

Attention: Matthew S. Heiter, Senior Vice President and General Counsel

and

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

First Tennessee Building

165 Madison Avenue, Suite 2000

Memphis, TN 38103

Facsimile No.: (901) 577-4234

Attention: Richard F. Mattern

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. EACH
OF THE PARTIES HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result

 

-24-



--------------------------------------------------------------------------------

as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

(k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its affiliates
(as such term is defined in Rule 405 under the Securities Act) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(l) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(m) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Company on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

[Signature Pages Follow]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NN, INC. By:  

/s/ Richard D. Holder

  Name: Richard D. Holder   Title: Chief Executive Officer and President
INDUSTRIAL MOLDING CORPORATION, as a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President WHIRLAWAY CORPORATION, as a
Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PNC ACQUISITION COMPANY, INC.,
as a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PMC ACQUISITION COMPANY, INC.,
as a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

PMC USA ACQUISITION COMPANY, INC., as a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President THE DELTA RUBBER COMPANY, as a
Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President CAPROCK MANUFACTURING, INC., as
a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President CAPROCK ENCLOSURES, LLC, as a
Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President NN PRECISION PLASTICS, INC., as
a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

AUTOCAM CORPORATION, as a Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President AUTOCAM-PAX, INC., as a
Guarantor By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date

first above written.

 

SUNTRUST ROBINSON HUMPHREY, INC. By:  

/s/ William Challas

  Name: William Challas   Title: Managing Director

For itself and as Representative

of the several Initial Purchasers.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

October 19, 2015

SunTrust Robinson Humphrey, Inc.

as Representative of the Initial Purchasers

3333 Peachtree Street, 10th Floor

Atlanta, GA 30308

Reference is made to that registration rights agreement (the “Registration
Rights Agreement”) dated as of October 19, 2015 among NN, Inc., a Delaware
corporation (the “Company”), the NN Guarantors, and SunTrust Robinson Humphrey,
Inc., as the Representative, relating to the issuance and sale to the Initial
Purchasers of $300,000,000 aggregate principal amount of the Company’s 10.25%
Senior Notes due 2020 (the “Notes”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Registration Rights Agreement.

The Registration Rights Agreement contemplates that substantially concurrently
with the consummation of the Acquisition, Precision Engineered Products
Holdings, Inc. and each of its subsidiaries that guarantee the Notes will
becomes parties to the Registration Rights Agreement by executing this
Registration Rights Joinder.

1. Joinder. Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Registration Rights Agreement and all other documents it
requires to enter into this Joinder Agreement (the “Registration Rights
Joinder”), and acknowledges and agrees to (i) join and become a party to the
Registration Rights Agreement as indicated by its signature below; (ii) be bound
by all covenants, agreements, representations, warranties and acknowledgements
attributable to a Guarantor in the Registration Rights Agreement as if made by,
and with respect to, each Guarantor signatory hereto; and (iii) perform all
obligations and duties required of a Guarantor pursuant to the Registration
Rights Agreement.

2. Counterparts. This Registration Rights Joinder may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.

3. Amendments. No amendment or waiver of any provision of this Registration
Rights Joinder, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties thereto.

4. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

5. APPLICABLE LAW. THIS REGISTRATION RIGHTS JOINDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW RULES THEREOF.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has cause this Registration Rights
Joinder to be duly executed and delivered, by its proper and duly authorized
officer as of the date set forth above.

 

[PEP Guarantors] By:  

 

  Name:   Title:

 

A-2